
	
		II
		110th CONGRESS
		1st Session
		S. 861
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 13, 2007
			Mr. Grassley (for
			 himself and Mr. Harkin) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To designate the Federal building located
		  at 131 East 4th Street in Davenport, Iowa, as the James A. Leach Federal
		  Building.
	
	
		1.DesignationThe Federal building located at 131 East 4th
			 Street in Davenport, Iowa, shall be known and designated as the James A.
			 Leach Federal Building.
		2.ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the Federal building
			 referred to in section 1 shall be deemed to be a reference to the James
			 A. Leach Federal Building.
		
